Mr. Chief Justice Marshall
delivered the opinion of the Court. The questions submitted to the *406Court on the statement of facts made by the parties were, 1st., f< Whether the said letters so offered'by the defendants, or any of them, are competent and sufficient eyidence to prove what matters of dispute or controversy were submitted to the said arbitrators under the said bond P’
The letters offered by the defendant were competent evidence to prove that a dispute ex'st-'ed respecting the laqds mentioned in the letters, which dispute was brought . belore the arbitrators.
Refect in the award in ornitting to state whether the sum due from J. D. was due in her own right, or in her representative character.
2d. “ Whether the said award in the terms aforesaid, or taken in connexion with the evidence so offered by the defendant, (if such evidence be decided by the Court to be competent and admissible,) is valid, and sufficient in law r”
The matter contained in the letters was pleaded by the defendant in his rejoinde", as being part of the subject in controversy, and is, consequently, confessedly the demurrer. Had the demurrer been argued, therefore, the first question could not have arisen. But as a statement of facts,has been substituted for the demurrer, we presume, the question respecting the admissibility of the evidence offered by the defendant is to be considered as if issue had been joined on the fact stated in the rejoinder. So considering it, there is, we think, no doubt of the admissibility of the testimony, nor of its competency, taken in connexion with the award itself, to prove, that a dispute existed respecting the lands mentioned in those letters, which was brought before the arbitrators.
We proceed to the second question, which respects the validity of the award.
The first, exception taken to this award is, that it omits to stale, whether the sum due from Jerusha Dennison, was due from her in her own right, or as *407administratrix of Gideon Dennison. The claims upon her in both characters, are submitted to the referees; and they ought to have decided upon all, and to have distinguished between those which she was required to pay in her representative character, and those for which she was bound personally. Had this case been depending in Chancery, where alone the two claims could have been united in one suit, the Chancellor would unquestionably have discriminated between them; and would, in his decree, have ascertained in what character the whole, sum was to be paid, or how much' was to be paid in each. If this award was made against Mrs. Dennison as administratrix, she would not only be deprived by its form, of the right to plead a full administration, (a defence which might have been made before the arbitrators, and on which their award does not show certainly, that they have decided,) but also of the right to use it in the settlement of her accounts as conclusive evidence, that the money was paid in her representative character If this objection to the award is to be overruled, it must be on the supposition, that it is made against her personally; yet the statement of facts shows the claim against her to be in her. representative character. There is certainly a want of precision in this part of the award, which exposes it to solid objection, and might subject Mrs. Dennison to serious inconvenience.
second defect the awa:i<5‘
The second exception to which the Court will advert, affects still more deeply the merits of the as well as its justice.
. It is apparent from the pleadings in the cause, *408from the facts stated, and .from the award itself, that titles to land were deposited by Gideon Dennison, in his life time, with the plaintiffs, as collateral security for the debt claimed by them; and that the conveyances pürported to be absolute. Not only was there uncertainty as to the right of redemption; but it was, so far as the Court can discover, absolutely uncertain what lands had been so conveyed.
This subject appéars to have been brought before the arbitrators, and they have awarded upon it. Is their award sufficiently certain to give Jerusha Dennison the benefit they intended hér ? They have awarded li that the said Joshua B. Bond and James Lyle, shall reconvey or release as the case may require, all lands heretofore conveyed or pledged to them, by the late Gideon Dennison, as a collateral security.” The award does not determine what lands were so conveyed. If the arbitrators had directed that-all the lands conveyed or pledged by Gideon Dennison should be reconveyed, there would have been some difficulty in ascertaining what lands had been conveyed or pledged, from the uncertainty where deeds might have been recorded, and whether grants might not have, been deposited without a conveyance ; but they háve, directed that those lands only shall be reconveyéd, which had been conveyed or pledged, as collateral security. No one of these deeds exhibited on its face any mark of its being made as a collateral security. The question, whether a conveyance was absolute,, or as a security.only, was a material question, which ought to have been decided by the arbitrators. They have not de*409cided it, but have left it open to be decided by the parties themselves, or by some other tribunal. This is a very important part of the award, and with respect to this subject, it is incomplete. It is obviously as uncertain how, as it was before the award was made, what lands had been conveyed or pledged to Gideon Dennison as collateral security. This part of the award then is void, and the question is, whether that part which directs the payment of money be void also ?
t]Jha* P^of L^’uncerSÍ cwmeSwitu »ffectetheajus° tice of the case-between the parties, the whole «void
That an award may be void in part, and good for the residue, will be readily admitted; but if that part which is- void be so connected with the rest as to affect the justice of the case between the parties, , ii* -i mi " i . ' the whole is void.a 1 here is great good Sense m this . o o ' distinction. . If A. be directed to pay B. $100, and also to do some other act not well enough defined to be obligatory, there is no reason why B. should not have his $100, because hé cannot also get that other thing which was intended for him. But if A. be directed to pay B. $100, and B. to do something for the benefit of A., which is not so defined as to enable A. to obtain it, there is much reason why A. should not pay the $100 ; since he cannot obtain that which the arbitrators as much intended he should receive, as that he should pay the sum awarded against; him.
The cause in 2 Saunders} 292, is in point, in that case the arbitrators awarded, that William Pope *410should he satisfied and paid by John Brett, the nioney due and payable to the said William Pope, as .well for task work as for day work, and then the said William should pay to the said John the sum of £25 lawful money of England. Mutual releases' were also awarded.
It was admitted that so much of. the award as directed payment to be made for task work and day work, was void for uncertainty, inasmuch as the arbitrator, had not-ascertained how much was to be paid on those accounts; but it was contended that the award was good for the residue, inasmuch as enough remained to make it mutual. But the Court said, “ that if the clause of task work and day work be void, as it is admitted to be, the whole award is void, for it appears that William Pope was awarcjed to pay the £25j and to give a general release, upon a supposition by the arbitrator, that he should be paid the ¡task work and dáy work by virtue of that award y and that not being so, it was not the intention of the arbitrators, as, appears by the award itself, that he should pay, the money, and give, a general release, and yet receive nothing for the task work and day work, as. by reason of the uncertainty of the award in that part he could not.”
The application of this caseto that under consider ration is complete. The award to reconvey all lands heretofore conveyed or pledged to thé plaintiffs by Gideon Dennison, in his life time, as collateral security, is as uncertain as the award to pay for task work and day work already performed ; it was as much *411the intention of the arbitrators that the parts of their award which weré favourable to the different parties should be dependent on each-other'in this case, as in the cáse of Pope v. Brett. The arbitrators never could have designed that Bond and Lyle should get their money, and retain their deposits.
In his note upon this cáse, Sergeant Williams says, “ If by the nullity of the award in any part; one of the parties cannot have the advantage intended him as a recompense or consideration, for that which he is to do to the other, the award is void in the .whole.”
This just principle must always remain a part of the law of awards. •
The objection to the part of the award which has been considered, applies equally to that part, of it wffich respects bonds, notqs, bills, or other securities'.
Judgment affirmed.

 Kyd, 246.